department of the treasury internal_revenue_service washington d c chief_counsel date number info release date uil mr dear mr conex cc tege eoeg et2 this letter is in response to your inquiry dated date to senator ernest p hollings senator hollings asked that we respond to you directly concerning the irs policy of estimating tips as described in the recent supreme court’s decision in united_states v fior d’italia inc 122_sct_2117 employers must pay fica_taxes on wages and tips including unreported tips which are wages for fica purposes sec_3121 of the internal_revenue_code the code employees must report their tips to their employer who then forwards the statements to the irs and pays the employer’s portion of the fica tax if the employee does not provide a statement of tips or the statement is incomplete or inaccurate the wages are deemed paid on the date the irs gives notice_and_demand to the employer for the taxes the employer must also report the amount of tips paid on credit cards in and fior d’italia a restaurant in san francisco paid fica_taxes based on tips their employees reported fior d’italia also reported the tips on customer credit card receipts which far exceeded the amounts the employees reported because of the discrepancy the irs did a compliance check that led to an assessment of additional fica_taxes due from fior d’italia the irs did not audit the individual waiters waitresses the irs made the assessment using the aggregate estimation method to calculate the average percentage tip on credit card receipts and applied it to the cash sales the irs then added the estimated cash tips to the actual credit card tips to determine the estimated total tips received during and finally the irs subtracted the amounts employees previously reported from the estimated total tips and assessed fior d’italia the additional taxes owed the supreme court held that the irs was within its rights to assess the additional fica_taxes against fior d’italia based on the aggregate estimation of tips although some people are concerned about the use of the aggregate estimation of tips the courts have consistently held that the irs may estimate tax_liability if the estimation is reasonably based at trial fior d’italia did not contest the estimated total tips as being inaccurate and agreed to the amount the supreme court stated absent such a stipulation a taxpayer would remain free to present evidence that an assessment is inaccurate and we do not accept fior d’italia’s claim that restaurants are unable to do so the court gave several ways restaurants could refute an irs assessment thus an employer can dispute an irs assessment of tips you also recommend the congress mandate that all restaurant workers receive the minimum wage ban the act of automatically collecting a tip and make tips tax free although we are sympathetic to your concerns the issues you have raised are unfortunately outside the authority of the internal_revenue_service and would require legislative action we will make this letter available for public inspection after we delete names addresses and other identifying information as appropriate under the freedom_of_information_act i hope this information is helpful if you have additional questions or if we can assist you further please call me or at sincerely lynne camillo acting assistant chief_counsel exempt_organizations employment_tax government entities cc the honorable ernest p hollings
